GRIFFIN, Judge,
concurring in part; dissenting in part.
I concur in the affirmance of dismissal of count III of the complaint alleging fraud in the inducement to enter into the oral, multi-year employment agreement. Appellees’ argument that the economic loss rule bars the fraudulent inducement claim is specious; *146nevertheless, it is clear that, under Florida law, appellant has no enforceable claim. Given the lower court’s error in relying on ap-pellees’ “economic loss” argument, appellant should perhaps have an opportunity to amend, but given my conclusion, based on the facts already sworn to by appellant, that amendment would be futile, I concur in the dismissal of appellee, Wesley C. Paxson, Sr.
We have no jurisdiction to review the dismissal of Count II against Paxson Electric Company since Count I is still pending against that defendant.